DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Xia and Wang et al. (US 2016/0156081 A1) failing to teach or suggest a new limitation in instant claim 1 reciting “wherein Tp is at least 45 °C and the battery cell comprises a liquid electrolyte at the performing state temperature” (see Remarks filed 5/31/2022 on P7-8), this is not found to be persuasive because Wang is no longer relied upon to teach or suggest any of the instant claims.  Instead, a combination of Xia and a new reference Wang (US 2015/0303444 A1) teaching a battery having adjustable levels of internal resistance up to a temperature greater than about the normal or optimum operating temperature of 50 °C (Title, Abstract, [00289]) is relied upon to teach the new claim limitation as set forth below.
Applicant argues Xia teaches using a small amount of TAP such that a person of ordinary skill in the art would not have arrived at a battery cell having one or more passivating elements that increases the charge-transfer resistance of the battery cell by at least 4 times relative to the battery cell without the one or more passivating elements (see Remarks filed 5/31/2022 on P8).  However, it is noted that the specifics of said battery without the one or more passivating elements are not described in the instant claims.  Thus, the comparison of charge-transfer resistances can be made with any hypothetical battery as long it does not have the one or more passivating elements.   The battery of modified Xia is considered to meet the claimed relative charge-transfer resistance when compared to an imaginary battery not having the one or more passivating elements and also having less than 4 times the charge-transfer resistance relative to the battery of modified Xia.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the battery cell” in line 7.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1
Claim 4 recites the limitation “the battery cell” in line 2.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
Claim 7 recites the limitation “the battery cell” in line 2.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
Claim 8 recites the limitation “the battery cell” in line 2.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
Claim 8 recites the limitation “the battery cell” in line 5.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
Claim 9 recites the limitation “the battery cell” in line 2.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
Claim 9 recites the limitation “the battery cell” in line 5.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
Claim 16 recites the limitation “the battery cell” in line 2.  This limitation renders the claim indefinite because it is unclear whether the limitation is referring to the “battery cell having an internal resistor” or the “battery cell without the one or more passivating elements” in claim 1.
Further, claims 2-12, 14-17 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites the limitation “the electrolyte undergoes a solid-liquid phase transformation at a temperature from about 25 °C to about 80 °C” which appears to be broader than a limitation in claim 1 reciting “Tp is at least 45 °C and the battery cell comprises a liquid electrolyte at the performing state temperature” and, thus, claim 15 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang (US 2015/0303444 A1).
Regarding claim 1, Xia discloses a battery cell having one or more passivating elements (triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells; TAP polymerizes at the surface of each electrode creating thick stable SEI films, see Title, Highlights, Abstract), wherein the one or more passivating elements increase the charge-transfer resistance of the battery cell by at least 4 times relative to a battery cell without the one or more passivating elements, wherein the charge-transfer resistance is determined by electrochemical impedance spectroscopy when the battery cell is at 25 °C (see P207-208, Fig. 4 showing charge transfer resistance being greater for cells including varying amounts of TAP compared to a control),
and the battery cell comprises a liquid electrolyte at the performing state temperature (ethylene carbonate (EC), see P204; including TAP, Title, Abstract).
	Further regarding the limitation “relative to the battery cell without the one or more passivating elements” in claim 1, it is noted that the specifics of said battery without the one or more passivating elements are not described in the claim.  Thus, the comparison of charge-transfer resistances in the claim is made to any hypothetical battery cell (as long as it is without the one or more passivating elements).  Accordingly, the lithium-ion cell containing TAP as disclosed in Xia is considered to meet the claim relative to a hypothetical battery without the one or more passivating elements and having components resulting in a charge-transfer resistance that is at least 4 times less than that of the lithium-ion battery disclosed in Xia.
	Further regarding claim 1, Xia does not disclose discloses a battery cell having an internal resistor configured to heat the battery cell via power from the battery cell to at least a performing state temperature (Tp), wherein Tp is at least 45 °C.
	Wang discloses a rechargeable battery having different levels of internal resistance that operates at different temperatures and switches to a low resistance operating mode at normal operating temperatures (Title, Abstract), wherein Wang identifies T2 being a temperature greater than about the normal or optimum operating temperature, e.g., about 50 °C ([0028]).  Wang further discloses delivering superior power and energy including low ambient temperature ([0002]).
	Xia and Wang are analogous art because they are concerned with the same field of endeavor, namely rechargeable batteries.	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xia by incorporating an internal resistance inside the rechargeable battery because Wang teaches improved performance across a wider range of ambient temperatures.
Regarding claim 2, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the one or more passivating elements include: (a) one or more electrode active materials having a mean particle size larger than 20 µm, or (b) one or more electrode active materials with a Brunauer, Emmett and Teller (BET) surface area of 0.25 m2/g or less, or (c) a coating on one or more electrode active materials or (d) one or more electrode active materials with a dopant, or (e) one or more electrolyte additives that passivates one or more electrode active materials, or any combination thereof (SEI films formed at the surface of both electrodes, see Highlights, P204).
Regarding claim 8, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having an anode active material and a cathode having cathode active material and wherein the anode active material or the cathode active material or both have a coating comprise the one or more passivating elements on surfaces thereof which increases the charge-transfer resistance of the battery cell by at least 4 times relative to the battery cell without the coating (SEI films formed at the surface of both electrodes, see Highlights, P204).
Further regarding the limitation “relative to the battery cell without the coating” in claim 8, it is noted that the specifics of said battery without the coating are not described in the claim.  Thus, the comparison of charge-transfer resistances in the claim is made to any hypothetical battery cell (as long as it is without the coating).  Accordingly, the lithium-ion cell containing SEI films as disclosed in Xia is considered to meet the claim relative to a hypothetical battery without the coating and having components resulting in a charge-transfer resistance that is at least 4 times less than that of the lithium-ion battery disclosed in Xia.
Regarding claim 9, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having an anode active material and a cathode having cathode active material and wherein the one or more passivating elements are one or more electrolyte additives that deposit on a surface of an electrode active material and to increase the charge-transfer resistance of the battery cell by at least 4 times relative to the battery cell without the one or more electrolyte additives (SEI films formed at the surface of both electrodes, see Highlights, P204).
Further regarding the limitation “relative to a battery cell without the one or more electrolyte additives” in claim 9, it is noted that the specifics of said battery without the one or more electrolyte additives are not described in the claim.  Thus, the comparison of charge-transfer resistances in the claim is made to any hypothetical battery cell (as long as it is without the one or more electrolyte additives).  Accordingly, the lithium-ion cell containing SEI films as disclosed in Xia is considered to meet the claim relative to a hypothetical battery without the one or more electrolyte additives and having components resulting in a charge-transfer resistance that is at least 4 times less than that of the lithium-ion battery disclosed in Xia.
Regarding claim 10, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the electrolyte additive includes triallyl phosphate (Title, Abstract).
	Regarding claim 15, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses battery cell comprises the electrolyte undergoes a solid-to-liquid phase transformation at a temperature from about 25 °C to about 80 °C (ethylene carbonate (EC), see P204).
Regarding claim 16, modified Xia discloses all of the claim limitations as set forth above.  Wang further discloses the internal resistor is configured to heat the battery cell at a rate of at least 5 °C/min (rapidly warm the battery by tens of degrees within second or within up to a few minutes [0027]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 17, modified Xia discloses all of the claim limitations as set forth above.  Wang further discloses Tp is between and including 45 °C and 65 °C (about 50 °C [0028]).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang (US 2015/0303444 A1), as applied to claims 1-2, 8-10, 15-17, and further in view of Takeuchi et al. (US 2007/0202410 A1).
Regarding claim 3, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having anode active material and a cathode having cathode active material (see Abstract).
However, modified Xia does not disclose the anode active material or the cathode active material or both have particles with average particle sizes, D50, of greater than 20 µm.
Takeuchi discloses a positive electrode for a lithium battery comprising a mean primary particles size between 0.5 to 30 µm and specific surface area between 0.2 to 10 m2/g (see Title, [Abstract], [0060]), and wherein the positive electrode includes a mixture of a cobalt nickel manganese complex oxide ([0031], claim 18).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Regarding claim 4, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having anode active material and a cathode having cathode active material (see Abstract).
However, modified Xia does not disclose the anode active material or the cathode active material or both have a Brunauer, Emmett and Teller (BET) surface area of 0.25 m2/g or less.
Takeuchi discloses a positive electrode for a lithium battery comprising a mean primary particles size between 0.5 to 30 µm and specific surface area between 0.2 to 10 m2/g (see Title, [Abstract], [0060]), and wherein the positive electrode includes a mixture of a cobalt nickel manganese complex oxide ([0031], claim 18).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Regarding claim 5, modified Xia discloses all of the claim limitations as set forth above.  Modified Xia further discloses the cathode active material includes NMC (Xia: NMC, see Abstract) and the cathode active material has a BET surface area of 0.25 m2/g or less (Takeuchi: see Title, [Abstract], [0060]).
Regarding claim 6, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the anode active material comprises graphite (graphite, see Abstract).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang (US 2015/0303444 A1), as applied to claims 1-2, 8-10, 15-17, and further in view of Seino et al. (US 2012/0028128 A1).
Regarding claim 7, modified Xia discloses all of the claim limitations as set forth above.  Xia further discloses the battery cell comprises an anode having an anode active material and a cathode having cathode active material (see Abstract).
However, Xia does not disclose the anode active material or the cathode active material or both have smooth primary particles without secondary pores.
	Seino discloses a lithium battery comprising as the cathode active material lithium nickel manganese cobalt oxide and said cathode active material containing primary particles with smooth surface texture (Title, Abstract, [0023], [0033]-[0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang (US 2015/0303444 A1), as applied to claims 1-2, 8-10, 15-17, and further in view of Rhodes et al. (US 2016/0020489 A1).
Regarding claim 11, modified Xia discloses all of the claim limitations as set forth above.  Although Xia further discloses an electrolyte containing EC/EMC at a 3:7 ratio (see P204), the reference does not disclose the electrolyte comprises less than 20 wt% ethylene carbonate.
	Rhodes discloses an electrolyte for electrochemical energy storage device comprising ethylene carbonate (EC) at a ratio of 10-25 wt% and ethyl methyl carbonate (EMC) at a ratio of 15-55 wt% at which an electrolyte with good low temperature performance and good ionic conductivity can be obtained (Title, Abstract, lithium battery [0028], [0032]).
	Modified Xia and Rhodes are analogous art because they are concerned with the same field of endeavor, namely lithium batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xia to adjust the wt % of EC in the electrolyte to be within 10-25 wt% because Rhodes teaches EC content within this range along with EMC results in a battery with good performance.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang (US 2015/0303444 A1), as applied to claims 1-2, 8-10, 15-17, and further in view of Yumoto et al. (US 2007/0065726 A1).
Regarding claim 12, modified Xia discloses all of the claim limitations as set forth above.  However, modified Xia does not disclose the electrolyte comprises a salt at a concentration of greater than 4 mole per liter.
	Yumoto discloses a battery comprising lithium salt at a concentration less than 5 M (Title, Abstract, [0021]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia, J., et al. ("Study of triallyl phosphate as an electrolyte additive for high voltage lithium-ion cells." Journal of Power Sources 295 (2015): 203-211.) in view of Wang (US 2015/0303444 A1), as applied to claims 1-2, 8-10, 15-17, and further in view of Inagaki et al. (US 2007/0009801 A1).
Regarding claim 14, modified Xia discloses all of the claim limitations as set forth above.  However, modified Xia does not disclose the battery cell comprises an electrolyte including an ionic liquid.
	Inagaki discloses a nonaqueous electrolyte battery including a nonaqueous electrolyte containing an ionic liquid which forms a satisfactory film on the surface of the positive electrode in view of charge-discharge cycle life of the battery (see Title, Abstract, [0104], [0114]-[0116], [0136]).
	Modified Xia and Inagaki are analogous art because they are concerned with the same field of endeavor, namely lithium batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xia by incorporating an ionic liquid in the electrolyte because Inagaki teaches improved battery characteristics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/12/2022